Citation Nr: 0831512	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-31 766	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for left hip, labral tear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1999 to 
January 2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In August 2006, the veteran failed to appear at a scheduled 
hearing before the Board.  Without good cause shown for the 
failure to appear, the request for a hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d). 


FINDINGS OF FACT

The veteran's left hip, labral tear is not manifested by a 
limitation in motion, and any pain associated with the 
condition has not resulted in physical impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for a left hip labral 
tear have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5251, 
5252, 5253, 5255 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claims on appeal, the Board 
is required to ensure that VA's "duty to notify" and "duty 
to assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated in May 2004, 
March 2005 and July 2007.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as those in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
a increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of her appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his left hip, labral tear does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected condition adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ranges.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.1  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
While the veteran's entire history is reviewed when assigning 
a disability evaluations, where service connection has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  

In an October rating decision, the RO granted service 
connection for a left hip, labral tear and assigned a 
noncompensable disability rating.  The veteran appealed that 
decision and in June 2007 the Board remanded the case for an 
examination by a physician knowledgeable in orthopedics.  The 
Board is satisfied that the remand instructions have been 
completed to the extent possible.  In May 2008 the veteran 
was afforded a VA examination conducted by a Board Certified 
Orthopedic Surgeon to address his left hip, labral tear.  The 
record of this examination was obtained and associated with 
the claims folder.  

Hip conditions are covered under several different diagnostic 
codes, but many of these are not application to the veteran's 
specific condition.  A compensable evaluation under 
Diagnostic Code 5250 requires ankylosis.  This code is not 
applicable in evaluating the veteran's service-connected left 
hip labral tear because there is no evidence of ankylosis of 
any joint.

A compensable evaluation under Diagnostic Codes 5254 and 5255 
requires a flail joint, fracture or malunion of the hip 
joint.  The veteran does not claim, and examination results 
do not indicate, that he suffers from any of these maladies. 

Diagnostic Codes 5251, 5252 and 5253 base rating evaluation 
on joint motion.  A VA examiner in May 2008 determined that 
the veteran's left hip extension was 10 degrees.  Forward 
flexion was evaluated at 110 degrees.  Abduction was 30 
degrees and adduction was 20 degrees.  Internal rotation was 
20 degrees with external rotation up to 50 degrees.  The 
veteran's current range of motion is noncompensable under any 
of these diagnostic codes.  

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
scheduler rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability and 
incoordination.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In May 2008, during a VA examination, the veteran reported 
being able to perform all normal activities of daily life, 
including riding a bicycle, hunting and fishing.  The veteran 
indicated that his hip pain only flares when he is more 
active, has to sit for more than a few hours or stand for 
more than 30 minutes.  The veteran also admitted that he had 
not sought treatment from a medical profession for the 
claimed pain in over five years, but rests and takes Tylenol 
when needed.  Physical examination found the veteran able to 
walk without a limp, squat and walk on both heels and toes 
without pain.  Range of motion and reflexes were normal.  The 
examiner determined that the veteran's left hip condition 
does not affect him during normal activities of daily life 
and felt that further testing was unnecessary.  

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's hip disability, alone, has 
required frequent hospitalization, or that manifestations of 
the disability exceed those contemplated by the schedule 
criteria.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Accordingly, a compensable initial evaluation is 
denied. 


ORDER

A increased (compensable) initial evaluation for the 
veteran's service-connected left hip, labral tear is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


